Citation Nr: 1507481	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neurological impairment of the right lower extremity, to include as secondary to the service-connected disability of diabetes mellitus, type II.

2.  Entitlement to service connection for a neurological impairment of the left lower extremity, to include as secondary to the service-connected disability of diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The March 2012 rating decision denied also entitlement to service connection for posttraumatic stress disorder (PTSD), among other issues.  In an April 2012 notice of disagreement, the Veteran contested both the issues herein on appeal as well as the denial of his PTSD claim.  In a November 2012 rating decision, the RO granted entitlement to service connection for PTSD.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Additionally, in a January 2013 the VA Form 9, substantive appeal, the Veteran indicated continued disagreement with the denial of entitlement to service connection for a right eye disability, which the Board notes he had filed a prior notice of disagreement with respect to.  However, as a statement of the case had not yet been issued for this specific claim, such was premature.  Moreover, the RO subsequently issued an April 2013 statement the case for entitlement to service connection for a right eye disability and the Veteran did not perfect an appeal thereafter.  Thus, this claim is not properly before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  

Additionally, although the January 2013 VA From 9, substantive appeal addressed disagreement with entitlement to service connection for a right eye disability, the Veteran simultaneously submitted a response via a form titled, Appeal Status Election, properly construed as a substantive appeal, in which the Veteran indicated his continued disagreement with entitlement to service connection for neuropathy of the bilateral feet.  Thus, the Board finds that Veteran perfected an appeal as to issues listed on the title page and the Board has jurisdiction of such.

Also, in the January 2013 VA Form 9, substantive appeal, if liberally construed to apply to the issues herein on appeal, the Veteran requested a hearing before a member of the Board.  However, in a February 2014 statement and subsequent clarification, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

Additional evidence received subsequent to the most recent re-adjudication of the claim by the RO, in a November 2012 statement of the case, has been added to the record, specifically VA treatment records most recently dated in October 2013.  The Veteran did not waive review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014). However, as the claims herein on appeal must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA diabetes mellitus examination in November 2011.  The November 2011 VA examiner reported in part, there were no findings of secondary complications related to the peripheral arteries, peripheral edema, or the neurological system.  The November 2011 VA examiner noted with respect to the neurological examination of the lower extremities that motor function was within normal limits, and sensory examination with respect to pinprick/pain, touch, position, vibration was intact bilaterally.  The November 2011 VA examiner stated peripheral nerve involvement was not evident during examination.  However, VA treatment records in July 2011, August 2011 and September 2011 noted neuropathy of the bilateral feet.  Additionally, a March 2011 private treatment record indicated the existence of peripheral neuropathy unspecified as such was circled.  A November 2009 private treatment noted, in part, trace edema of the extremities and an August 2011 VA treatment record documented the Veteran was instructed to elevate his legs and feet at night to decrease pedal edema.  Also, an August 2011 a VA treatment record noted, in part, the Veteran's feet were shiny with pitting edema and pulses were diminished.  These diagnoses and findings were not addressed by the November 2011 VA examiner or reconciled with the November 2011 VA examiner's clinical findings.  Thus the November 2011 VA examination report with respect to the bilateral lower extremity neurological impairment claim is inadequate and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the VA North Texas Health Care System in October 2013.  Thus, on remand, VA treatment records, from the VA North Texas Health Care System, to include all associated outpatient clinics, since October 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from VA North Texas Health Care System, to include all associated outpatient clinics, since October 2013, and associate these records with the claims folder. All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology any bilateral lower extremity neurological impairment, to include peripheral neuropathy.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should specifically address all diagnoses of record, proximate to the claim or during the pendency of the claim, to include treatment records indicating pedal edema and neuropathy of the bilateral feet and reconcile such with any clinical findings. 

The examiner is requested to address the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any bilateral lower extremity neurological impairment, to include peripheral neuropathy, diagnosed during or proximate to the current appeal period, is etiologically related to service. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral lower extremity neurological impairment, to include peripheral neuropathy, diagnosed during or proximate to the current appeal period, was caused by or aggravated by the Veteran's service-connected diabetes mellitus, type II. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.
 
3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




